DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 28 December 2020.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
Currently claims 1-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Adelman et al. (US PG Pub. 2013/0173658) further in view of Anderson et al. (US PG Pub. 2015/0177939) and Liu et al. (US Patent No. 9,730,046)) where Adelman teaches a smart bracelet with charms and the ability to have proximal relations with other devices nearby (Adelman ¶58; wearable device, flexible band, ¶49-¶52 and Fig. 3-Fig. 4).  Anderson teaches the tabular or tile format for storing the information (Anderson Fig. 5 and ¶51-¶60).  Liu teaches the ability to assign anonymous IDs to nearby devices (Liu Col. 8 lines 35-64; see also wearable device Col. 2 lines 58-65).  
The instant claims 1, 8, and 15 recite, in part, a combination of elements: 
“detecting, by a first wearable device, a second wearable device within a predefined distance of the first wearable device; 
receiving, by the first wearable device, input specifying to establish a relationship with the second wearable device; 
receiving, by the first wearable device from the second wearable device via wireless data transmissions, an identifier of the second wearable device, a tile identifier of a tile communicably coupled to a tile interface of the second wearable device, and a state associated with the tile, wherein the first wearable device does not receive identifying attributes of a second user of the second wearable device; 
responsive to the input specifying to establish the relationship, storing, in a first entry of a data structure of the first wearable device, an indication of the relationship with the second wearable device, wherein the indication comprises the identifier of the second wearable device, the tile identifier, and the state associated with the tile; and 
receiving, from a first user of the first wearable device, a selection of a first username to associate with the second user of the second wearable device, wherein the first username is one of a set of predefined usernames that do not include personally identifiable information, and wherein, prior to the selection, the first username is random and is not associated with the second wearable device or the second user.”
It is clear from the disclosures Adelman, Anderson, and Liu that the prior art does not consider the possibility of the combination of elements above, specifically the ability to allow other users to assign usernames from a predefined random list for other users (not themselves), as commonly included in each independent claims 1, 8, and 15.
Upon a non-patent literature search, the Examiner notes Yufeng Wang, Li Wei, Athanasios V. Vasilakos, Qun Jin, "Device-to-Device based mobile social networking in proximity (MSNP) on smartphones: Framework, challenges and prototype, Future Generation Computer Systems," Volume 74, 2017, Pages 241-253 (hereinafter Wang) which discusses the state of the art and the ability to provide spatial and temporal semantics regarding user devices (Wang Pg. 242 1.1) and how peers could self-assign names (Wang Pg. 247 3.2.2).  However, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Adelman, Anderson, and Liu references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629